Title: To George Washington from Thomas Pinckney, 7 May 1796
From: Pinckney, Thomas
To: Washington, George


        
          Dear Sir
          London [England] 7th May 1796
        
        Your several favors of the 20th & 20th of February & 5th of March were delivered to me a few days ago by the Captain of the Ship Favorite; the letters which accompanied them have been forwarded in the manner you pointed out; & the printed notification shall be used in conformity to your desire.
        Be pleased, Sir to receive my best acknowledgements for the very friendly mode in which you communicate the acceptation of the Spanish Treaty—I derive no small part of the satisfaction I feel on this event from the consideration that it may have had a tendency to diminish rather than to increase the unpleasant circumstances which have attended the exercise of some of your official duties. History has unfortunately so many examples of the rarest merit & most eminent services ill requited, that I was not greatly surprized by the unmerited obloquy with which several of our Gazettes for some time past have teemed: but I confess that though I was not astonished, I was much mortified because my partiality for my Countrymen had induced me to augur better both of their discernment & gratitude: I still however cherish the hope that these disgraceful productions have proceeded from a party scarcely more significant for their numbers, than eminent for their candor, liberality, or patriotism.
        I will not fail, whenever a fit opportunity shall offer, to proceed to the full extent of what you have authorized with respect to the Marquis la Fayette—at the present moment I am in expectation of an unofficial answer from Lord Grenville to an application I lately made with the hope of interesting this administration in behalf of our friend: prior communications to the department of State have informed you of my former advances of this nature—& I have proposed this also unofficially & as from myself; assuring the Minister however at the same time that from my knowledge of all circumstances I was certain it would be a measure of a conciliatory and beneficial tendency—Lord Grenville stated that he could not of course give an official answer, but that he would take it into consideration. this is a more favorable answer than I have hitherto received on this subject. I expected to have met his Lordship yesterday, when I hoped to obtain the result of his consideration, but the conference was postponed.

I consider the interference of this Government, with whom we may be supposed to have some influence, as the most probable means of effecting the purpose we desire; but in case of the failure of this attempt whatever I can suggest as the dictate of justice, propriety, liberality & true policy, supported by your personal influence, shall be detailed to the Imperial Envoy. By the latest accounts the confinement of the Marquis continues to be rigorous though the Emperors Minister assures me that he is extremely well treated—his wife & daughters have been permitted to reside with him & as I understand are equally prisoners with himself.
        Accept, dear Sir, my best thanks for your kind compliance with my request to retire—I shall in consequence prepare for my return home in the summer, & shall carry with me to my retreat the sentiments of affectionate regard & attachment you have impressed on the mind of Your much obliged & respectful servant
        
          Thomas Pinckney
        
      